       Case 5:18-cv-00163-PSG-SHK Document 33 Filed 10/23/18 Page 1 of 1 Page ID #:71
Name, Address and Telephone Number of Attorney(s):
                                                                                                           CLEAR FORM
Manning Law, APC
4667 MacArthur Blvd. Suite 150, Newport Beach, CA 92660
Office: (949) 200-8755
adapracticegroup@manninglawoffice.com


                                          UNITED STATES DISTRICT COURT
                                         CENTRAL DISTRICT OF CALIFORNIA
                                                                        CASE NUMBER:

PATRICIA FILARDI, an individual
                                                                          5:18-cv-163-PSG (SHKx)
                                                         Plaintiff(s)
                                v.

DAIRY QUEEN – BERMUDA DUNES, a business of
unknown form; 42ND AVENUE, a General                                              STIPULATION REGARDING
Parnternship; and DOES 1-10, inclusive,                                        SELECTION OF PANEL MEDIATOR
                                                      Defendant(s).


CHECK ONLY ONE BOX:

  ✔     The parties stipulate that           Michael G. Balmages               may serve as the Panel
        Mediator in the above-captioned case.             Plaintiff's Counsel          has contacted
                                                                  (Print Name)
        the Panel Mediator and obtained the Panel Mediator's consent to serve on a pro bono basis for
        three (3)hours. All parties and the Panel Mediator have agreed that the mediation will be held
        on      10/31/2018         and counsel will submit mediation statements seven (7) calendar days
                    (Date)
        before the session.
        The parties request that the ADR Program staff assign to the above-captioned case a Panel
        Mediator with expertise in the following area of law :

      Dated: 10/22/2018                                           /s/ Joseph R. Manning Jr.
                                                                 Attorney For Plaintiff PATRICIA FILARDI


      Dated:
                                                                 Attorney For Plaintiff


      Dated: October 23, 2018                                      /s/ Joseph Arias
                                                                 Attorney For Defendant 42nd Avenue


      Dated:
                                                                 Attorney For Defendant

   Attorney for Plaintiff to electronically file original document.


 ADR-02 (08/16)                        STIPULATION REGARDING SELECTION OF PANEL MEDIATOR
